Before proceeding 
with my remarks, I wish to begin by indicating that my 
delegation fully subscribes to the statement delivered 
by the presidency of the European Union.  
 At the outset, Sir, let me express my sincere 
congratulations to you on your election to the 
presidency of this session of the General Assembly and 
my sincere gratitude to Mr. Jean Ping, President at the 
fifty-ninth session, for his tireless efforts during a very 
crucial year for the United Nations. 
 With the end of the summit, we have entered a far 
more crucial phase, that of the follow-up and 
implementation of its outcome and the furtherance of 
the progress achieved, especially in terms of those 
targets which have been subject to an enforcement road 
 
 
05-51226 11 
 
map since the Millennium Summit. The realization of 
the content of the summit outcome document 
(resolution 60/1) in conjunction with reforming the 
United Nations, may very well decide the 
Organization’s relevance and standing in decades to 
come and with it the fate of our attempts to render 
effective multilateralism the cornerstone of 
international order. Beyond the wide spectrum of 
issues covered in the summit’s outcome document, we 
must not lose sight of those realities on which the 
United Nations must — and is expected to — remain 
primarily focused. For these, we must go back to the 
genesis of the Organization. In the wake of the Second 
World War, a vision emerged to establish a system of 
collective security and institutionalized mechanisms 
that would ensure the maximization of conflict 
prevention and the minimization of the duration and 
impact of a conflict.  
 Not only has the new century inherited many of 
the challenges and problems of the previous one, but 
new scourges have emerged that jeopardize the 
legitimacy and the very existence of our system of 
collective security. These require an urgent response 
from the international community through an action-
oriented strategy encompassing the appropriate 
institutional framework, appropriate decision-making 
mechanisms and the efficient implementation of our 
commitments. Fulfilling our pledges in a timely 
manner is not a responsibility applicable only to 
traditional security threats. Terrorism, transnational 
crime and many other security deficits require our full 
attention in the form of elaborating result-oriented 
action plans. Regarding, for instance, weapons of mass 
destruction, although we are aware of the inextricable 
link between disarmament and non-proliferation, we 
have not yet been able to strike the kind of balance that 
would allow us to pursue them equally and 
simultaneously. And while we have identified 
underdevelopment and poverty as key enemies of 
stability, this realization is not yet adequately reflected 
in our actions.  
 The assessment of the current state of the world 
through the comprehensive report of the Secretary-
General on the work of the Organization, which we 
have before us in document A/60/1, leads to the 
conclusion that long-standing conflicts, with all their 
ramifications, remain a primary source of concern for 
the international community. Africa is a prime example 
of this. Today more than ever, and rightly so, it remains 
at the core of our mobilization. Our endeavour to make 
a difference there in terms of conflict resolution, 
peacekeeping and peacebuilding and fighting poverty, 
underdevelopment and deadly diseases will be the 
litmus test of the effectiveness of our commitment to 
meet the Millennium Goals. 
 The Middle East is another test case. In recent 
weeks it has been proven that reciprocal gestures have 
the capacity to construct common ground, even where 
that does not seem on the surface to exist. Israel’s 
withdrawal from Gaza and parts of the northern West 
Bank is an important development that should lead to 
the implementation of the Quartet’s road map. Israel’s 
paradigm of removing settlers is one to be followed by 
other occupying Powers using settlers as a means of 
warfare. Even though the security situation is still 
fragile, and even though the political negotiation might 
not always be moving forward, the parties are offered a 
closed course in the form of the road map, which has 
the potential to steadily lead to progress. Furthermore, 
we firmly believe that the gathering momentum would 
be aided by strict adherence to international law and 
international humanitarian law, including the 4 July 
2004 advisory opinion of the International Court of 
Justice on the construction of the barrier. 
 Let me now turn to the Cyprus problem. Almost 
18 months have elapsed since the April 2004 referenda 
on the Annan plan. Let me stress once more that in 
rejecting that plan the Greek Cypriots rejected neither 
finding a solution that would reunify Cyprus nor the 
urgency of achieving this. They rejected that particular 
plan because it did not provide for and could not bring 
about the reunification of the country, its society, its 
economy and its institutions. During this time we have 
not remained idle. Our priority has been to revisit the 
content, product and shortcomings of the last 
negotiation process which led to the referenda. 
Simultaneously, emphasis was placed on dispelling 
certain misconceptions that were solidified as a result 
of the last negotiation process. 
 One such misconception was that our constant 
and keen pursuit of peace and of achieving the 
reunification of our country has been diminished or 
that we have come to terms with the unacceptable 
division of our country which was imposed in 1974 by 
the invasion and occupation of 37 per cent of our land. 
The second misconception concerns the role of the 
United Nations in offering and continuing its good 
offices mission mandated to the Secretary-General by 
  
 
12 05-51226 
 
the Security Council. The Secretary-General’s mandate 
for the good offices mission has not come to an end but 
has entered a new phase with the end of the referenda. 
Regardless of its level of activation at different times, 
this mission is an ongoing and sustained process. 
Through it we expect the Organization to broker a 
negotiated settlement without any arbitration. The 
active contribution of the European Union in this 
regard would be catalytic. Only an agreed settlement 
endorsed by the leadership of the two communities can 
be put to referenda. The timetable for seeking a 
solution should genuinely and exclusively be 
determined by the parameters of the Cyprus problem, 
and as such there should be no deadlines embedded in 
the process that are dictated by exogenous elements. 
We remain committed to holding negotiations under 
the umbrella of the United Nations and to working for 
the creation of those conditions that will render fruitful 
negotiations feasible. In this context we have been 
implementing substantial practical measures on the 
ground with the aim of building confidence and 
promoting the economic development of the Turkish 
Cypriots. We hope that enhancing cooperation between 
Greek and Turkish Cypriots will be conducive to 
making progress on different aspects of the Cyprus 
problem, especially the elements composing its 
humanitarian dimension such as the fate of missing 
persons and the welfare of those in enclaves. 
 The divisive character of the most recent plan, 
which essentially led to its rejection, epitomized its 
remoteness from the essence of the problem. Another 
source of great concern is the apparent willingness of 
actors involved in the process to concede a 
disproportionately large number of politically driven 
demands at the expense of those principles that should 
govern the solution. It should be clarified that a 
settlement should be formulated on the basis of the 
concerns and expectations of the people of Cyprus as a 
whole and should not aim at accommodating the 
interests of foreign Powers on the island. The Cyprus 
problem is at a critical juncture. Time may not be 
working in favour of reaching a settlement, but we 
must keep in mind that we cannot afford any more 
failed attempts. We should be particularly cautious but 
resolute. Revival of the talks requires thorough 
preparation and an honest assessment that the prospect 
of success is at least credible. This in turn requires 
confirmation that the Turkish political aims have now 
changed and that Turkey has reconciled itself to the 
fact that achieving a settlement is synonymous with the 
concept of a single, reunified State. 
 We have always hoped that Turkey’s accession 
course to the European Union would radically shift its 
mentality, a prospect that would mark the single 
biggest development in the Cyprus problem in decades. 
The fulfilment of Turkey’s obligations emanating from 
its accession course to the European Union will ipso 
jure rid the Cyprus problem of some of its most 
intractable components and facilitate a settlement. 
Simultaneously, the existence of the United Nations 
negotiating framework cannot serve as a pretext for 
postponing or refusing to fulfil these obligations.  
 For our part, we remain committed to a bizonal, 
bicommunal federal Cyprus in line with what we 
consider to be the pillars of the survival of this model 
of settlement — the high-level agreements, United 
Nations resolutions, international law and the acquis 
communautaire. We anticipate that these will safeguard 
the right of all Cypriots to preserve their fundamental 
interests while simultaneously taking into account their 
most basic concerns. 
 Aside from procedure, the time has come to go 
back to basics and realize that as long as the basic 
aspects of the problem are not truly tackled, progress 
will be difficult. Without dealing with the core 
components of the problem by putting an end to the 
military occupation, the massive violations of human 
rights and the plight of the refugees and by effectively 
addressing the question of settlers deliberately and 
illegally transported to the occupied part of the island, 
there can be no solution. At the same time, for progress 
to be realized on the ground all secessionist attempts 
on Cyprus must be terminated immediately, in 
accordance with the relevant Security Council 
resolutions, and a single vision based on the unification 
of the island must prevail.  
 Unfortunately, however, we have not been 
moving closer to these imperatives. Instead we have 
been witnessing for well over a year a tendency to 
entrench the faits accomplis on Cyprus, particularly 
through an outburst of illegal exploitation of Greek-
Cypriot-owned property in its occupied part. 
 In establishing the new constitutional and 
institutional set-up we should avoid artificial structures 
that will require an abnormally long transitional period 
to be absorbed by the people and the institutions at a 
great socio-economic cost. We visualize that seeking a 
 
 
05-51226 13 
 
settlement will increasingly centre on and fall under 
the establishment of a functional, working democracy 
that does not require exceptionally taxing efforts for 
basic governance. We also visualize that with Cyprus’s 
membership of the European Union taking solid root, a 
settlement would encompass an integration of the 
currently occupied area to the characteristics of a 
European society and the standards of the acquis 
communautaire in full harmony with the rest of the 
island, and leading to a process of osmosis there. 